DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 8, amendment of claim 1, 5-7,  and addition of claims 17-18, in the paper of 7/22/2022, is acknowledged.  Applicants' arguments filed on 7/22/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-7, 9-18 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-8, drawn to a combination of enzymes and the species of endonuclease IV (Endo IV) and uracil DNA glycolase (UDG), in the paper of 3/31/2022, is acknowledged.  
Claim 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1-4 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn based upon applicants amendment of the claims in the paper of 7/22/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (2-4 dependent on) 17 and 18 each recite “Thermpol buffer” which is indefinite for the following reasons.  First it is unclear what “Thermpol buffer” is as applicants specification does not define what “Thermpol buffer” is.  It is noted however, that applicants specification at page 27, line 10 do reference “1X Thermpol buffer (NEB# B9004S).  It is noted that NEB#B9004S is the catalog number for “ThermoPol® Reaction Buffer Pack”.  Thus in interest of advancing prosecution, applicants recitation of “Thermpol” is interpreted as “ThermoPol®” which is indefinite for the reasons stated below.
Claim 1 (2-4 dependent on) 17 and 18 each contains the trademark/trade name Thermpol®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a buffer and, accordingly, the identification/description is indefinite.
Claims 1 (2-4 dependent on) 17 and 18 are further indefinite in that the reference to each of the various newly added components amounts in the claimed composition is confusing and unclear as to the exact concentration of each component in the composition.  The basis of this indefiniteness is the recitation of claiming a certain amount of each enzyme (i.e. 1-10 U) without limiting the total volume of the composition.  The newly added recitation of amounts that are independent of total volume in combination of amounts that are dependent on total volume leads to confusion and unclarity and thus indefiniteness.

Claim 5 (claims 6-7 dependent on) is indefinite in the recitation “further separate container” in that it is unclear as to what a “further separate container” is.  

Applicants are further notified that applicants amendment regarding associated “instructions for use” in claim 5 are interpreted as printed matter.

 MPEP 2111.05:
"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
Applicants newly added printed matter is not functionally or structurally related to the claimed composition and is thus given no patentable weight.

Claim Rejections - 35 USC § 102
	The rejection of claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Queimado et al.  (US 2013/0040825) is withdrawn based upon applicants amendment that the claimed composition comprises bovine serum albumin in an amount of 20-2000 ug/ml.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queimado et al.  (US 2013/0040825).
This rejection was stated in the previous office action as it applied to previous claims 1-8.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims. 
For applicants convenience the original rejection is repeated herein.
	Queimado et al. teaches a composition for detecting and processing DNA adducts contained in damaged DNA (para [0132]) called primer-anchored damage detection (PADDA).  To demonstrate the applicability of PADDA for detection of DNA damage in mice, they detected in vivo DNA damage induced through UVB
irradiation in mice heterozygous for p53 and homozygous mutant (XPC-/-) or WT for the xeroderma pigmentosum complementation group C (Xpc) protein.   Xeroderma pigmentosum complementation group C (Xpc) protein is responsible for removing a variety of lesions including bulky adducts.  Queimado et al. teach a composition comprising a plurality of two or more enzymes selected from the group consisting of uracil DNA glycosylase (UDG), formamidopyrimidine, [Fapy]-DNA glycosylase (FPG), T4 pyrimidine dimer glycosylase (T4PDG), endonuclease IV (Endo [V), and endonuclease VIII (ENDOVIII), provided that one of the plurality of enzymes is Endo IV (para (0094), [0095].  
	In vitro repair of endogenous DNA damage was performed using the PreCR repair mix (NEB).  The PreCR DNA repair kit contains a cocktail of enzymes [Taq DNA Ligase, Endonuclease IV, Bst DNA Polymerase, Fpg, Uracil-DNA Glycosylase (UDG), T4 PDG (T4 Endonuclease V) and Endonuclease VIII] that have been reported to repair a broad range of spontaneous and induced DNA lesions.; [0107].  As shown in the schematic representation of q-PADDA (Quantification" PADDA) in FIG. 1B, q-PADDA allows for strand specific determination of damage. This damage can be relative to a control that has been repaired by an in vitro DNA repair kit (PreCR repair kit, NEB).  By repairing the template DNA in-vitro and normalizing the data to this repaired DNA, overall damage levels per strand and within genotypes can be determined.  
	Regarding claim 2, Queimado et al. teaches the composition of claim 1, which comprises at least three of said enzymes (para [0095], Endonuclease IV, Fpg, UDG, T4 PDG and Endonuclease ViIII.).  Regarding claim 3, Queimado et al. teaches the composition of claim 1, which comprises at least four of said enzymes (para [0095], Endonuclease IV, Fog, UDG, T4 POG and Endonuclease VIII.).  Regarding claim 4, Queimado et al. teaches the composition of claim 1, which comprises all five of said enzymes (para [0095], Endonuclease IV, Fpg, UDG, T4 PDG and Endonuclease VIII.).
	Queimado et al. teach the use of the above compositions in a method of identifying damage in DNA, comprising: exposing a sample of single-stranded template DNA to a DNA polymerase and to tagged oligonucleotide primers specific to the template DNA under a condition suitable for primer extension;  conducting a single, non-cycled primer extension reaction of the template DNA, DNA polymerase, and tagged oligonucleotide primers producing a pool of tagged DNA extension products, at least some of which are specific to the template DNA;  purifying the pool of tagged DNA extension products to remove unused tagged oligonucleotide primers;  and conducting an analysis of the purified pool of tagged DNA extension products to characterize the damage in the template DNA.  Queimado et al. teach the above methods in which any polymerase including Klenow Fragment DNA polymerase can be used for the different types of data collection.  Queimado et al. teach kits for use of the above methods.
One of skill in the art before the effective filing date of the invention would have been motivated to create the compositions taught by Queimado et al. comprising a composition for detecting and processing DNA adducts contained in damaged DNA, comprising uracil DNA glycosylase (UDG), formamidopyrimidine [Fapy]-DNA glycosylase (FPG), T4 pyrimidine dimer glycosylase (T4PDG), endonuclease IV (Endo IV), and endonuclease VIII (ENDOVIII), provided that one of the plurality of enzymes is Endo IV for use in the methods of DNA damage detection taught by Queimado et al. for the detection of DNA damage.  One would have been further motivated to include these compositions in which the enzymes are included in a kit in the same container and in separate containers dependent on each enzymes stabilization conditions.  One would have been further motivated to substitute any polymerase such as Klenow DNA polymerase for the Bst DNA polymerase taught by Queimado et al. and include instructions for use.  The expectation of success is high based upon the high level of skill in the art as exemplified by Queimado et al.  who teach all that is required to make the obvious compositions.  
Applicants Response:
Applicants traverse starting at page 8 of applicants response by reviewing applicants interpretation of the teachings of Queimado and applicants.  Applicants review is appreciated and applicants arguments have been carefully considered.  In response to such applicants are reminded that claims 1-4 and 17-18 have been withdrawn from the rejection. Applicants additional arguments that apply to current claims 5-7 are acknowledged.   Applicants argue that given the differences between the respective PADDA and RADD assays, Queimado provides no rationale for modifying its kit so as to meet the limitations of claim 5-8.  Applicants further argue that the RADD method recited in the instructions of the kit has the distinct advantages of being applicable to tissue samples without the need to isolate DNA.  
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered and found persuasive with regard to claims 1-4 and 17-18.  Applicants amendment and argument with regard to claims 5-7 is not found persuasive for the reasons previously made of record.
As previously stated one of skill in the art before the effective filing date of the invention would have been motivated to create the compositions taught by Queimado et al. comprising a composition for detecting and processing DNA adducts contained in damaged DNA, comprising uracil DNA glycosylase (UDG), formamidopyrimidine [Fapy]-DNA glycosylase (FPG), T4 pyrimidine dimer glycosylase (T4PDG), endonuclease IV (Endo IV), and endonuclease VIII (ENDOVIII), provided that one of the plurality of enzymes is Endo IV for use in the methods of DNA damage detection taught by Queimado et al. for the detection of DNA damage.  One would have been further motivated to include these compositions in which the enzymes are included in a kit in the same container and in separate containers dependent on each enzymes stabilization conditions.  One would have been further motivated to substitute any polymerase such as Klenow DNA polymerase for the Bst DNA polymerase taught by Queimado et al. and include instructions for use.  The expectation of success is high based upon the high level of skill in the art as exemplified by Queimado et al.  who teach all that is required to make the obvious compositions.  
Thus, claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Queimado et al.  (US 2013/0040825)
Remarks
No claim is allowable.             
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/30/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652